      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 1 of 21




                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

      Plaintiffs,

v.                                             Case No. 4:19-cv-300-MW-MJF
                                               (Lead Case)
RON DESANTIS, et al.,

     Defendants.
____________________________/

        FLORIDA GOVERNOR’S AND FLORIDA SECRETARY OF
               STATE’S JOINT MOTION TO DISMISS

      State courts should say what state law is. An unavoidable but fundamental

question of state constitutional law lies at the heart of the cases now before this

Court: whether the phrase “completion of all terms of sentence,” as used in the

Florida Constitution, includes legal fines, fees, restitution, and other obligations

imposed as part of a criminal sentence. If it does, as the text’s proponents said it

did, then Plaintiffs’ challenge to only a statute implementing the state

constitution’s text cannot provide Plaintiffs any relief and thereby deprives

Plaintiffs of Article III standing. This is because even if this Court strikes the

implementing statute as unconstitutional, the Florida Constitution would still bar

felon re-enfranchisement for unpaid legal fines, fees, restitution, and other

obligations, and Plaintiffs would still not be re-enfranchised. But if the Florida
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 2 of 21




Constitution’s text does not include legal fines, fees, restitution, and other

obligations, then the alleged burdens on Plaintiffs’ rights might well be resolved

without addressing the federal constitutional issues. Either way, Florida courts

provide the fastest and only definitive means of answering the unavoidable

question of state constitutional law so fundamental to the resolution of the cases

now before this Court. Thus, standing and abstention require dismissal; the

doctrine of constitutional avoidance favors the same. Florida courts should resolve

the meaning of the state constitution before these cases proceed.

      Part I of this Motion provides background relevant to the cases. Part II

provides the relevant legal standards. Part III provides argument.

       I.    BACKGROUND

      In November 2018, Floridians voted on an amendment to the Florida

Constitution titled “Voting Restoration Amendment” (“Amendment”). “[A]n

initiative petition sponsored by Floridians for a Fair Democracy” resulted in the

Amendment being placed on the ballot. In re Advisory Op. to the Attorney Gen.,

215 So. 3d 1202, 1204 (Fla. 2017). The Florida Constitution previously provided

that “[n]o person convicted of a felony . . . shall be qualified to vote or hold office

until restoration of civil rights.” Fla. Const. art. VI, § 4 (2018). The Amendment

added a new provision for re-enfranchisement: “Except [for persons convicted of

murder or a felony sexual offense], any disqualification from voting arising from a



                                           2
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 3 of 21




felony conviction shall terminate and voting rights shall be restored upon

completion of all terms of sentence including parole or probation.” Fla. Const. art.

VI, § 4(a) (2019). Whether the phrase “completion of all terms of sentence”

includes legal fines, fees, restitution, and other obligations imposed as part of the

criminal sentence is something the Florida Supreme Court and the Florida

Legislature addressed.

      First, the Florida Supreme Court weighed-in on the Amendment before its

placement on the ballot to address: “(1) whether the ballot title and summary

inform[ed] voters of the chief purpose of the proposed amendment; and (2)

whether the ballot title and summary [were] misleading.” Advisory Op., 215 So. 3d

at 1208. The Florida Supreme Court held that “the ballot title and summary

[presented to voters in November 2018] clearly and unambiguously inform[ed] the

voters of the chief purpose of the . . . [A]mendment.” Id. That is, “the title and

summary would reasonably lead voters to understand that the chief purpose of the

[A]mendment is to automatically restore voting rights to felony offenders, except

those convicted of murder or felony sexual offenses, upon completion of all terms

of their sentence.” Id. (emphasis added). The Florida Supreme Court also

concluded that “the ballot title and summary [would] not mislead voters.” Id.

      The Florida Supreme Court’s holding was partly rooted in the colloquy

between the Justices and the Amendment’s sponsor, Floridians for a Fair



                                           3
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 4 of 21




Democracy (“Sponsor”). The Sponsor reassured the Justices that the Amendment

presented a “fair question” and “clear explanation” to voters. Transcript of Oral

Argument at 2, Advisory Op., 215 So. 3d 1202 (No. SC16-1785).1 When asked by

Justice Polston whether “all terms” included “full payment of any fines,” the

Sponsor said it did. Id. at 4. The Sponsor elaborated that “all terms means all

terms within the four corners [of the sentencing document].” Id. Justice Lawson

asked for further clarification from the Sponsor: “You said that terms of sentence

include fines and costs. . . . Would it also include restitution when it was ordered to

a victim as part of the sentence?” Id. at 10. The Sponsor said it would. Id.

Ultimately, the phrase “completion of all terms of sentence including parole or

probation” was clear to both the Sponsor and the Justices. Per the Sponsor’s

representation to the Justices, the phrase included all legal fines, fees, restitution,

and other obligations. Id. at 4. The Sponsor’s representations also comported with

Florida law holding that use of the word “including” is “an illustrative application

of the general principal” and not “an exhaustive description.” Pro-Art Dental v. V-

Strategic Grp., 989 So. 2d 1244, 1257 (Fla. 2008) (citing Fed. Land Bank of St.

Paul v. Bismark Lumber Co., 314 U.S. 95, 100 (1941)).




1
 The Transcript of Oral Argument is available here:
https://wfsu.org/gavel2gavel/transcript/pdfs/16-1785_16-1981.pdf. A video of the
oral argument is available here:
https://wfsu.org/gavel2gavel/viewcase.php?eid=2421&jwsource=cl.
                                            4
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 5 of 21




      The Amendment was added to the 2018 ballot, passed after it received the

necessary votes, and included in the Florida Constitution.

      After the Amendment passed, on December 13, 2018, the League of Women

Voters (a Plaintiff here), the ACLU of Florida (counsel for some of Plaintiffs here),

Latino Justice, and the Florida Rights Restoration Coalition sent a letter to the

Secretary sharing with the Secretary their understanding of the phrase “all terms of

sentence” as now used in the Florida Constitution. The letter provides:

      The phrase ‘completion of all terms of sentence’ includes any period
      of incarceration, probation, parole and financial obligations imposed
      as part of an individual’s sentence. These financial obligations may
      include restitution and fines, imposed as part of a sentence or a
      condition of probation under existing Florida statute. Fees not
      specifically identified as part of a sentence or a condition of probation
      are therefore not necessary for ‘completion of sentence’ and thus, do
      not need to be paid before an individual may register. We urge the
      Department to take this view in reviewing the eligibility of individuals
      registered to vote as outlined in Chapter 98, Florida Statutes.

Exhibit 1, at 3 (emphasis added). Several proponents of the Amendment thus

echoed representations made by the Sponsor to the Florida Supreme Court as late

as December 2018.

      Second, following passage of the Amendment, the Florida Legislature

statutorily defined the term “[c]ompletion of all terms of sentence.” 2019-162 Fla.

Laws § 25 (codified at Fla. Stat. § 98.0751 (2019)). The Legislature borrowed

heavily from the Florida Supreme Court’s colloquy with the Sponsor, which other

proponents reiterated in their December 2018 letter to the Secretary. The statute,

                                          5
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 6 of 21




for example, includes legal financial obligations imposed but limits the “terms of

sentence” to “any portion of a sentence that is contained in the four corners of the

sentencing document.” Id. (codified at Fla. Stat. § 98.0751(2)(a) (2019)).

      In several respects, however, the statute is more generous than the Sponsor’s

own understanding of the Amendment’s text. The statute allows a circuit court to

convert financial obligations associated with a criminal sentence into community

service hours and then consider those financial obligations to be met upon

completion of the community service hours. Id. (codified at Fla. Stat.

§ 98.0751(2)(a)5.e.(III) (2019)). The statute also requires strict construction of the

statutory language such that “[i]f a provision is susceptible to differing

interpretations,” the language “be construed in favor of the registrant.” Id.

(codified at Fla. Stat. § 98.0751(4) (2019)).

      While litigation over the statute began even before the Governor signed it

into law, see ECF 3, at 1 and ECF 11, at 2, none of Plaintiffs have sought to

challenge the underlying Florida constitutional provision. E.g., Case No. 19-cv-

121, ECF 1 ¶ 39. Plaintiffs simply assume that the state constitutional text “is clear

and simple” and does not include legal fines, fees, restitution, and other obligations

imposed as part of the sentence. Id.




                                           6
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 7 of 21




      The Governor and Secretary move to dismiss the cases on standing and

abstention grounds; constitutional avoidance also favors dismissal.2

       II.    LEGAL STANDARDS

      Federal Rule of Civil Procedure 12(b)(1) allows for motions to dismiss that

raise concerns with Article III standing. See Cone Corp. v. Fla. Dep’t of Transp.,

921 F.2d 1190, 1203 n.42 (11th Cir. 1991). While this Court may consider

material outside the four corners of the complaint in considering such a motion, see

Stalley v. Orlando Reg’l Healthcare Sys., 524 F.3d 1229, 1232–33 (11th Cir.

2008), the Governor and Secretary provide such materials—the Florida Supreme

Court transcript and letter to the Secretary—for purposes of providing background

information. This Court need not consider the materials to conclude that Plaintiffs

cannot satisfy the redressability prong for standing if “all terms of sentence,” as

used in the Florida Constitution, includes legal fines, fees, restitution, and other

obligations imposed as part of the sentence.

      Rule 12 also serves as a basis to dismiss on abstention grounds; however, the

federal courts provide no definitive guidance on whether Rule 12(b)(1) or 12(b)(6)

serves as the specific vehicle for abstention. The Ninth Circuit highlighted but did

not “decide which Rule, if either, provides the correct vehicle for a motion to



2
  This Court, through Judge Walker, granted the Secretary’s ore tenus request to
file one motion raising concerns with all five pending cases. See ECF 39.

                                           7
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 8 of 21




abstain.” Courthouse News Serv. v. Planet, 750 F.3d 776, 779 n.2 (9th Cir. 2014).

The Eleventh Circuit said that abstaining and then adjudicating the merits through

Rule 12(b)(6) is inappropriate but provided no dispositive guidance to follow.

Stone v. Wall, 135 F.3d 1438, 1441 n.3 (11th Cir. 1998); see also Beaulieu v. Ala.

Onsite Wastewater Bd., 373 F. App’x. 3, 5–6 (11th Cir. 2010) (noting but not

“belabor[ing abstention as an] alternative grounds for dismissal”). Regardless of

whether this Court considers the request for abstention as a motion under Rule

12(b)(1) or a motion under Rule 12(b)(6), this Court should “treat the factual

allegations in [Plaintiffs’] complaint as true.” Courthouse News, 750 F.3d at 780.

       III.   ARGUMENT

       Plaintiffs cannot satisfy the redressability prong for Article III standing

because the Florida Constitution’s use of the phrase “all terms of sentence” would

serve as a bar to relief even if the statute being challenged was found

unconstitutional. Abstention—Pullman and Burford/Thibodaux—and

constitutional avoidance also weigh against the exercise of federal jurisdiction.

       A.     Plaintiffs cannot satisfy the redressability prong for standing.

       Article III standing requires that Plaintiffs show: “(1) [they] ha[ve] suffered

an ‘injury in fact’ . . . ; (2) the injury is fairly traceable to the challenged action of

the [D]efendant[s]; and (3) it is likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v.



                                             8
      Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 9 of 21




Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000). These elements

“are not mere pleading requirements but rather an indispensable part of the

[P]laintiff[s’] case,” and they “‘bear[] the burden of establishing’ standing.” Ga.

Republican Party v. SEC, 888 F.3d 1198, 1201 (11th Cir. 2018) (quoting Lujan v.

Defs. of Wildlife, 504 U.S. 555, 561 (1992).

      Plaintiffs cannot satisfy the third prong, redressability, when they challenge

one thing (a statute), but another (the state constitution) might still serve as a bar to

relief. The Eleventh Circuit and other courts agree.

      In Florida Family Policy Council v. Freeman, the Eleventh Circuit held that

a nonprofit group challenging the constitutionality of Florida Code of Judicial

Conduct Canon 3E(1) but not a related statute “los[t] the standing war on the

redressability battle.” 561 F.3d 1246, 1255 (11th Cir. 2009). The nonprofit had

argued that the canon violated the First Amendment because it chilled a judicial

candidate’s speech when responding to the nonprofit’s questionnaire seeking

positions on various issues and denied the nonprofit its right to receive and publish

that information. Id. at 1251. But the nonprofit did not challenge the related

statute that, according to the Florida Supreme Court, “require[d] the same thing.”

Id. at 1256. Where there were “separate routes to the same destination,” id., the

nonprofit could not challenge only one and obtain the necessary relief because “the

chill wind from [the others would] still blow” and prevent judicial candidates from



                                            9
       Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 10 of 21




responding to the questionnaire. Id. at 1258. There was no standing because there

was a lack of redressability. Id.

        The district courts in Nichols v. Harris, 945 F. Supp. 2d 1079 (C.D. Cal.

2012)3 and Directv, Inc. v. Tolson, 498 F. Supp. 2d 784 (E.D.N.C. 2007) came to

similar conclusions. In Nichols, the district court held that the plaintiff lacked

standing to challenge under the Second Amendment a local government ordinance

prohibiting the open carrying of a loaded firearm where state law could still serve

as a prohibition. 945 F. Supp. 2d at 1102. In Directv, the district court held that

the plaintiff could not satisfy the redressability prong where it sought to challenge

the constitutionality of a tax scheme under the Commerce and Supremacy Clauses

but the relief would have been a reversion to a prior scheme that would have had

“the same net effect on plaintiffs.” 498 F. Supp. 2d at 799 (citing DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 344 (2006) where the U.S. Supreme Court said that

“establishing redressability [in that particular case] require[d] speculating that

abolishing the challenged credit w[ould] redound to the benefit of the taxpayer

because legislators w[ould] pass along the supposed increased revenue in the form

of tax reductions”).

        Like plaintiffs in Florida Family, Nichlos, and Directv, Plaintiffs in the

cases now before this Court also cannot satisfy the redressability prong. Plaintiffs


3
    Report and Recommendation adopted in 945 F. Supp. 2d 1019 (C.D. Cal. 2012).

                                           10
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 11 of 21




seek to enjoin enforcement of a statute that conditions re-enfranchisement on the

payment of legal fines, fees, restitution, and other obligations included as part of a

criminal sentence when set forth in the four corners of a sentencing document,

where a circuit court is unwilling to modify the sentence, and where it is clear that

the sentencing requirements have not been satisfied. See 2019-162 Fla. Laws § 25

(codified at Fla. Stat. §§ 98.0751(2)(a), (2)(a)5.e.(III), (4) (2019)). Even if

Plaintiffs succeed, the Florida Constitution would serve as a bar to felon re-

enfranchisement until the Florida courts say that “all terms of the sentence”

excludes legal fines, fees, restitution, and other obligations. Fla. Const. art. VI,

§ 4(a) (2019). The constitutional text is arguably more restrictive because it makes

no provision for sentencing documents, modification of sentences, or a favorable

construction for re-enfranchisement. Id.

      Thus, challenging the statute, and only the statute, offers no redress to

Plaintiffs. Plaintiffs lack Article III standing, and this Court should dismiss all five

of the pending cases.

      B.     This Court should abstain from deciding issues of state
             constitutional law.

      Even if Plaintiffs could establish Article III standing, this Court should still

abstain. Pullman and Burford/Thibodaux provide two avenues to do just that.

Each is discussed in turn.




                                           11
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 12 of 21




             1.     Pullman Abstention

      Where state law is unsettled, federal courts should abstain from deciding

cases until the state courts have had an opportunity to interpret the uncertain or

unsettled state law. This type of abstention—Pullman abstention—comports with

the principles of federal-state comity and helps avoid premature federal

constitutional adjudication. See R.R. Comm’n of Tex. v. Pullman Co., 312 U.S.

496, 500 (1941). Pullman requires that two elements be met: (1) the case must

present an unsettled question of state law, and (2) the question of state law must be

dispositive of the case or would materially alter the constitutional question

presented. Harman v. Forssenius, 380 U.S. 528, 534 (1965). Both are met here.

      First, state law is unsettled where it is “susceptible” to at least one

interpretation that avoids a constitutional question, Bellotti v. Baird, 443 U.S. 622,

628 (1979); where there is no binding state precedent on the issue, Pustell v. Lynn

Pub. Sch., 18 F.3d 50, 54 (1st Cir. 1994); or where, for example, a state statute is

“silent” as to the definition of key terms or “the legislative history” is “equivocal.”

Robinson v. Omaha, 866 F.2d 1042, 1044 (8th Cir. 1989).

      These cases present an unsettled question of state constitutional

interpretation. The Florida Legislature, the Amendment’s Sponsor, other

proponents of the Amendment, and, until recently, at least a Plaintiff organization

have asserted that the phrase “all terms of sentence” means one thing; Plaintiffs



                                          12
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 13 of 21




now allege it means another. Plaintiffs, for their part, assume that the state

constitutional text “is clear and simple,” and does not include legal fines, fees,

restitution, and other obligations included as part of the sentence. Case No. 19-cv-

121, ECF 1 ¶ 39. All maintain that the Florida Supreme Court’s advisory opinion

supports their respective positions. But there is no definition of “all terms of

sentence” in the state constitutional text. State law then is unsettled for purposes of

Pullman abstention.

      Second, resolution of the state constitutional issue could prove dispositive

and avoid the need for this Court to decide Plaintiffs’ federal constitutional claims.

de la Fuente v. Cortes, 207 F. Supp. 3d 441 (M.D. Pa. 2016), provides a recent

example of just this. There, an independent candidate for President of the United

States sought emergency relief to secure a place on the Pennsylvania ballot less

than three months before the November election. Id. at 444. The Pennsylvania

Secretary of State had earlier rejected the candidate’s qualifying papers under

Pennsylvania’s sore loser provision—a provision intended to prevent losers of

party primaries from running in the general election. Id. at 444, 447. The

candidate argued that the rejection was inconsistent with the plain text of the sore

loser provision, which the candidate claimed did not apply to presidential

primaries, and “unconstitutionally impose[d] additional qualifications on

candidates for federal office in violation of the Qualification Clause of Article II



                                          13
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 14 of 21




and the First and Fourteenth Amendments of the United States Constitution.” Id.

at 445. The district court abstained from deciding the case, explaining “[i]f the

state court concur[ed] with [the candidate]’s interpretation of the [sore loser

provision], then the state law [would] not apply to [the candidate] whatsoever, and

the basis for [the candidate]’s constitutional claim would be eliminated.” Id. at 450

(internal quotations omitted).4

      These cases present much the same opportunity. By abstaining this Court

provides the Florida courts a chance to explain the scope (and perhaps limits) of

the phrase “all terms of sentence,” as used in the Florida Constitution. If the

phrase excludes legal fines, fees, restitution, and other obligations, then the state

statute at issue would arguably run afoul of state law, and deciding whether the

statute complies with the U.S. Constitution would become unnecessary. If the


4
 The Eleventh Circuit’s decision in Siegel v. LePore, 234 F.3d 1163, 1173–74
(11th Cir. 2000) does not require a contrary result. Siegal concerned the standard
used for recounts after a closely contested presidential election. Id. at 1168. The
exigency of moment—the need to resolve a national, presidential election—
favored the exercise of federal jurisdiction. Id. Siegel also concerned the use of
different voting standards, and whether those different standards complied with the
federal constitution’s equal protection clause. Id. By contrast, the outcome of a
presidential election with approaching federal constitutional deadlines is not at
stake here. The cases now before this Court also do not concern voting standards;
these cases concern felon re-enfranchisement and whether Florida’s statutory
standard is consistent with Florida’s constitutional standard. Finally, here, unlike
Siegel, the need for a quick resolution favors abstention so that the state courts can
definitively say what state law means—when “all terms of sentence” have been
satisfied for purposes of Florida law.

                                          14
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 15 of 21




phrase includes legal fines, fees, restitution, and other obligations, then the federal

constitutional challenges would also come to an end. Section 2 of the Fourteenth

Amendment “affirmative[ly] sanction[s]” disenfranchisement of felons and re-

enfranchisement consistent with state law. See Richardson v. Ramirez, 418 U.S.

24, 54 (1974); Hand v. Scott, 888 F.3d 1206, 1207 (11th Cir. 2018) (“The

Fourteenth Amendment expressly empowers the states to abridge a convicted

felon’s right to vote.”).

              2.     Burford/Thibodaux Abstention

       Burford/Thibodaux abstention provides a more flexible test to arrive at the

same result. It calls on federal courts to “exercise[e] wise discretion” and “restrain

their authority because of scrupulous regard for the rightful independence of the

state governments.” Burford v. Sun Oil Co., 319 U.S. 315, 332 (1943) (citations

omitted). Exercise of such discretion is especially warranted when federal courts

must guess as to the definitive resolution of state law issues by state courts. See

La. Power & Light Co. v. City of Thibodaux, 360 U.S. 25, 29 (1959). Where state

law comes in “federal law clothing,” in an attempt to “mask the quintessentially

state character of [a] controversy,” where state issues predominate, courts must

abstain. See Johnson v. Collins Ent. Co., 199 F.3d 710, 721–22 (4th Cir. 1999)

(collecting cases and vacating and remanding appeal from injunction for district

court’s failure to abstain in a case concerning challenges to a gaming scheme).



                                          15
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 16 of 21




      As noted above, answering a question of state constitutional law serves as a

necessary predicate to resolving the federal constitutional claims now before this

Court. Without resolution of that state issue, Plaintiffs can obtain no meaningful

relief. Resolution of that issue of state constitutional law would require this Court

to guess at—predict—how the Florida courts might definitively resolve the matter.

Rather than guessing, abstaining and deferring to the Florida courts is more

appropriate. See generally Arizonans for Official English v. Arizona, 520 U.S. 43,

76, 79 (1997) (discussing advantages of “plac[ing] state-law questions in [state]

courts equipped to rule authoritatively on them” and avoiding “friction” with state

law); Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974) (same).

      C.      Constitutional avoidance weighs in favor of dismissal.

      Finally, the doctrine of constitutional avoidance cautions against exercising

jurisdiction. “It is axiomatic that federal courts should, where possible, avoid

reaching constitutional questions.” Allstate Ins. Co. v. Serio, 261 F.3d 143, 149–50

(2d Cir. 2001). There is no “doctrine more deeply rooted . . . in the process of

constitutional adjudication.” Spector Motor Serv., Inc. v. McLaughlin, 323 U.S.

101, 105 (1944). As such, “where possible, [federal] courts will render decisions

on federal constitutional questions unnecessary by resolving cases on the basis of

state law (whether statutory or constitutional).” Allstate, 261 F.3d at 150; see also




                                         16
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 17 of 21




Bell v. Maryland, 378 U.S. 226, 237 (1964) (noting “policy of refusing to decide a

federal question in a case that might be controlled by a state ground”).

      As discussed above, this Court can avoid reaching any federal constitutional

questions by allowing the Florida courts to first explain the meaning of the phrase

“all terms of sentence,” as used in the Florida Constitution. Florida courts are

better-positioned to quickly and definitively interpret the state constitution

because, as the Eleventh Circuit recognized in Florida Family, the opinions of

neither this Court nor the Eleventh Circuit would bind the Florida courts in any

subsequent proceeding concerning the phrase. 561 F.3d at 1257; see also State v.

Dwyer, 332 So. 2d 333, 335 (Fla. 1976) (recognizing same). A quick and

definitive resolution of the state constitutional issue is crucial because, without it,

there cannot be meaningful relief.

       IV.    CONCLUSION

      Whether it is standing or abstention, this Court should dismiss the cases;

constitutional avoidance favors dismissal as well. Florida courts should first

resolve the meaning of the state constitution before this Court decides whether the

state statute—purporting to track the intent of the state constitution—violates the

federal constitution.




                                           17
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 18 of 21




Respectfully submitted on August 2, 2019 by:

/s/ Nicholas A. Primrose
JOSEPH W. JACQUOT (FBN 189715)
  General Counsel
joe.jacquot@eog.myflorida.com
NICHOLAS A. PRIMROSE (FBN 104804)
   Deputy General Counsel
nicholas.primrose@eog.myflorida.com
COLLEN M. ERNST (FBN 112903)
   Deputy General Counsel
colleen.ernst@eog.myflorida.com
EXECUTIVE OFFICE OF THE GOVERNOR
400 S. Monroe St., PL-5
Tallahassee, Florida 32399
Phone: (850)717-9310
Fax: (850) 488-9810

Counsel for Governor Ron DeSantis




                                      18
    Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 19 of 21




BRADLEY R. MCVAY (FBN 79034)         /s/ Mohammad O. Jazil
  General Counsel                    MOHAMMAD O. JAZIL (FBN 72556)
brad.mcvay@dos.myflorida.com         mjazil@hgslaw.com
ASHLEY E. DAVIS (FBN 48032)          GARY V. PERKO (FBN 855898)
 Deputy General Counsel              gperko@hgslaw.com
ashley.davis@dos.myflorida.com       HOPPING GREEN & SAMS, P.A.
FLORIDA DEPARTMENT OF STATE          119 South Monroe Street, Suite 300
R.A. Gray Building Suite, 100        Tallahassee, Florida 32301
500 South Bronough Street            Phone: (850) 222-7500
Tallahassee, Florida 32399-0250      Fax: (850) 224-8551
Phone: (850) 245-6536
Fax: (850) 245-6127
                                     GEORGE N. MEROS, JR. (FBN 263321)
                                     George.meros@hklaw.com
                                     TARA R. PRICE (FBN 98073)
                                     Tara.price@hklaw.com
                                     HOLLAND & KNIGHT LLP
                                     315 South Calhoun Street, Suite 600
                                     Tallahassee, Florida 32301
                                     Telephone: (850) 224-7000
                                     Facsimile: (850) 224-8832

                                     Counsel for the Florida Secretary of
                                     State, Laurel M. Lee
     Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 20 of 21




         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      The undersigned certifies that the foregoing complies with the size, font, and

formatting requirements of Local Rule 5.1(C), and that the foregoing complies with

the word limit in Local Rule 7.1(F); the foregoing contains 3,917 words, excluding

the case style, signature block, and certificates.




                                           20
    Case 4:19-cv-00300-RH-MJF Document 97 Filed 08/02/19 Page 21 of 21




                       CERTIFICATE OF SERVICE
     I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record through the Court’s CM/ECF system on this 2nd day of

August 2019.

                                          /s/   Mohammad O. Jazil
                                          Attorney




                                     21
